          Case 1:18-cv-01187-NONE-GSA Document 28 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     KEVIN ALLEN,                            1:18-cv-01187-LJO-GSA-PC
12                   Plaintiff,                ORDER REQUIRING PLAINTIFF TO FILE
                                               SECOND AMENDED COMPLAINT WITHIN
13           vs.                               THIRTY (30) DAYS
14     V. BENTACOURT, et al.,                  ORDER FOR CLERK TO SEND § 1983
                                               AMENDED COMPLAINT FORM TO
15                                             PLAINTIFF
                      Defendants.
16

17
            Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
18
     this civil rights action pursuant to 42 U.S.C. § 1983. On August 31, 2018, Plaintiff filed the
19
     Complaint commencing this action. (ECF No. 1.) On July 24, 2019, the court screened the
20
     Complaint and dismissed it for failure to state a claim, with leave to amend. (ECF No. 12.)
21
            On August 15, 2019, Plaintiff filed the First Amended Complaint. (ECF No. 13.) On
22
     December 11, 2019, the court screened the First Amended Complaint and dismissed it for failure
23
     to state a claim, with leave to file a Second Amended Complaint within thirty days. (ECF No.
24
     15.) To date, Plaintiff has not filed a Second Amended Complaint pursuant to the court’s order.
25
            On December 27, 2019, Plaintiff appealed the court’s December 11, 2019 screening order
26
     to the Ninth Circuit Court of Appeals. (ECF No. 16.) On January 27, 2019, the Ninth Circuit
27
     issued an order dismissing Plaintiff’s appeal for lack of jurisdiction, and the Ninth Circuit’s
28
     mandate was entered on February 18, 2020. (ECF Nos. 19, 24.)

                                                    1
          Case 1:18-cv-01187-NONE-GSA Document 28 Filed 04/23/20 Page 2 of 2



 1          On February 14, 2020, Plaintiff filed another appeal to the Ninth Circuit, appealing the
 2   court’s January 30, 2020 order denying Plaintiff’s motion for reconsideration of the court’s
 3   December 11, 2019 screening order. (ECF No. 22.) On March 27, 2020, the Ninth Circuit issued
 4   an order dismissing Plaintiff’s appeal for lack of jurisdiction, and the Ninth Circuit’s mandate
 5   was entered on April 20, 2020. (ECF Nos. 26, 27.)
 6          Plaintiff has no more appeals pending at the Ninth Circuit. Thus, at this juncture Plaintiff
 7   shall be required to file a Second Amended Complaint pursuant to the court’s order issued on
 8   December 11, 2019. Plaintiff shall be granted thirty days in which to file the Second Amended
 9   Complaint.
10           Therefore, based on the foregoing, IT IS HEREBY ORDERED that:
11          1.     Within thirty (30) days of the date of service of this order, Plaintiff is required to
12                 file a Second Amended Complaint pursuant to the court’s screening order issued
13                 on December 11, 2019;
14          2.     The Clerk is directed to send Plaintiff a § 1983 amended complaint form; and
15          3.     Plaintiff’s failure to comply with this order shall result in a recommendation that
16                 this case be dismissed with prejudice for failure to state a claim.
17
     IT IS SO ORDERED.
18

19      Dated:     April 23, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                     2
